Citation Nr: 0739523	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  99-02 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine from April 29, 
1999 to August 17, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from August 17, 
2006.

4.  Entitlement to an increased rating for residuals of a 
left leg injury, involving Muscle Group XVIII, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for scars on the 
dorsum of the right hand.

6.  Entitlement to an increased rating for residuals of a 
left eye injury, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998, May 2004, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In May 
2000, the Board remanded the veteran's claim involving the 
left leg for additional development.

The Board notes that the veteran requested a hearing before 
the Board in a December 2005 substantive appeal.  However, in 
April 2007, the veteran submitted a statement indicating that 
he wished to withdraw his request for a hearing.  In lieu of 
a hearing before the Board, the veteran's representative 
submitted a written brief, dated in September 2007.  Under 
these circumstances, the Board finds that the veteran has 
been afforded his right to a hearing and that his request to 
testify before the Board has been withdrawn.  See 38 C.F.R. 
§§ 20.700, 20.704 (2007).

The decision below addresses the veteran's rating claims.  
The claim of service connection for PTSD is addressed in the 
remand that follows the Board's decision.




FINDINGS OF FACT

1.  From April 29, 1999, the veteran's degenerative disc 
disease of the lumbar spine was manifested by subjective 
complaints of pain and functional loss that equated to 
moderate recurring attacks of disc syndrome or moderate 
limitation of motion of the lumbar spine with forward flexion 
of the thoracolumbar spine to no worse than 40 degrees.

2.  The veteran likely experiences radicular symptoms of the 
left lower extremity due to his service-connected lumbar 
spine disability that are tantamount to mild incomplete 
paralysis of the sciatic nerve.

3.  The veteran's service-connected residuals of a left leg 
injury are the result of no more than a moderate muscle 
injury; the injury is manifested by no more than moderate 
disability to Muscle Group XVIII, with no associated 
limitation of motion of the left hip.

4.  The veteran's service-connected scars on the dorsum of 
the right hand are not manifested by impairment or limitation 
of function of the right wrist, hand, or digits; the scars 
are not abnormal or objectively painful.

5.  The veteran's service-connected residuals of a left eye 
injury are manifested by ptosis without obscuration of the 
pupil; uncorrected visual impairment or disfigurement is not 
demonstrated.


CONCLUSIONS OF LAW

1.  From April 29, 1999 to August 17, 2006, the criteria for 
a 20 percent rating for service-connected degenerative disc 
disease of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (1999); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

2.  From August 17, 2006, the criteria for a rating in excess 
of 20 percent for service-connected degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2007).  

3.  From September 23, 2002, the criteria for a separate 10 
percent rating for nerve impairment tantamount to incomplete 
paralysis of the sciatic nerve due to lumbar disc disease are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2007).

4.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left leg injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, 
4.73, Diagnostic Codes 5253, 5318 (2007).

5.  The criteria for a compensable rating for service-
connected scars on the dorsum of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).

6.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left eye injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.84a, Diagnostic 
Codes 6009, 6019 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the rating claims on appeal 
has been accomplished.  Through August 2002, September 2003, 
June 2004, March 2005, and September 2005 notice letters, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate his rating 
claims.  By a March 2006 notice letter, the RO provided the 
veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
January 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of the rating issues is not necessary.

The Board also finds that the several notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
rating claims.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in East 
Orange, New Jersey.  Records from the Social Security 
Administration (SSA) were requested and obtained.  
Additionally, the veteran was provided several VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his rating claims that need to be obtained.

II. Analysis

The veteran asserts that his service-connected low back, left 
leg, right hand, and left eye disabilities are more disabling 
than they are rated.  Thus, he contends that higher 
evaluations are warranted for those disabilities.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is also required.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  For the rating claim in involving the lumbar spine, 
the question for consideration is the propriety of the 
initial evaluation assigned.  Consideration of the medical 
evidence since the grant of service connection and the 
appropriateness of a staged rating is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Degenerative Disc Disease of the Lumbar Spine

By way of background, on April 29, 1999, the veteran filed a 
claim of service connection for a low back disability 
secondary to service-connected residuals of a left leg 
injury.  In May 2004, the RO granted service connection for 
degenerative disc disease (DDD) of the lumbar spine.  A 10 
percent evaluation was assigned, effective from April 29, 
1999.  The veteran appealed the initial rating of 10 percent.  
Thereafter, in January 2007, the RO awarded a higher rating 
of 20 percent, effective August 17, 2006, which is the date 
of the most recent VA examination concerning the veteran's 
lumbar spine.  Because less than the maximum available 
benefit for a schedular rating was awarded, and because the 
increase was not granted effective from the initial date that 
service connection was awarded, the claim is properly before 
the Board and it is phrased as two issues as set forth on the 
title page.  See Fenderson, 12 Vet. App. at 119; AB v. Brown, 
6 Vet. App. 35 (1993).

The veteran's service-connected DDD of the lumbar spine has 
been evaluated under Diagnostic Code 5243 for intervertebral 
disc syndrome.  Intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either under the General 
Rating Formula for Diseases or Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Codes 5243) 
(2007).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

The Incapacitating Episodes Formula provides that a 10 
percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Lastly, a 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

The Board notes that, during the pendency of the claim and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007)).

VA must consider the veteran's appeal of the initial 
evaluation involving the lumbar spine under each set of 
criteria, with consideration of revised criteria set forth 
above no sooner than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  (In the May 2004 decision and a January 2005 
statement of the case (SOC), the RO considered the veteran's 
claim in light of the former and revised rating criteria.)
        
The former criteria provided that intervertebral disc 
syndrome was to be evaluated under Diagnostic Code 5293.  A 
10 percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was warranted for recurring 
attacks of moderate intervertebral disc syndrome.  A 40 
percent rating was warranted for recurring attacks with 
intermittent relief of severe intervertebral disc syndrome.  
A 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).

In addition, the former criteria relating to the spine 
provided for a 10 percent rating when there was slight 
limitation of motion of the lumbar spine, a 20 percent rating 
when there was moderate limitation of motion of the lumbar 
spine, and a 40 percent rating when there was severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2003).

Furthermore, a lumbar spine disability could have been 
evaluated for lumbosacral strain under the former criteria.  
The pertinent diagnostic code provided for a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilaterally, in the standing position.  
A 40 percent rating was warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2003).

Finally, the first set of revisions for intervertebral disc 
syndrome (effective September 23, 2002) provided that such a 
disability was to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  A 10 percent rating was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating was warranted with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating was warranted.  With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating was 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).

Note (1), which followed the rating criteria stated that for 
purposes of evaluations under 5293, an incapacitating episode 
was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  Under Note (2), when evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id.

Considering the evidence of record since the award of service 
connection, the Board finds that the criteria to support a 
higher initial disability evaluation for manifestations of 
degenerative disc disease of the lumbar spine, from April 29, 
1999 to August 17, 2006, have been met.  When the veteran was 
examined by VA on August 17, 2006, he demonstrated forward 
flexion of the lumbar spine to 80 degrees with pain at 
40 degrees.  Based on functional loss equating to 40 degrees 
of forward flexion, a 20 percent rating was warranted under 
the General Formula of the revised criteria.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5243) (2007); 
DeLuca, 8 Vet. App. at 204-7.  Accordingly, the RO assigned a 
20 percent rating, effective from the date of the VA 
examination.

In this case, the evidence shows that a 20 percent rating was 
also warranted for the time prior to August 17, 2006.  In 
December 2003, the veteran underwent VA examination.  During 
that examination, forward flexion was to 85 degrees, which 
was slightly better than during the August 2006 examination.  
The examiner noted that the veteran experienced increased low 
back pain during forward flexion.  However, unlike the other 
VA examiner, this examiner did not identify at what point the 
low back pain began during flexion.  Because the veteran has 
had consistently painful low back symptoms, it can be 
inferred that his functional loss was likely similar at the 
time of the December 2003 examination.  That is, with pain, 
the veteran likely experienced pain at approximately 40 
degrees of forward flexion, or slightly better, during the 
December 2003 examination.  Thus, because the veteran's 
functional loss likely equated to less than 60 degrees of 
forward flexion, the criteria for a 20 percent rating were 
met during the December 2003 examination based on the revised 
regulations.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic 
Code 5243); DeLuca, 8 Vet. App. at 204-7.

Prior to the December 2003 examination, and since the 
effective date of the award of service connection, the 
veteran regularly sought treatment at the East Orange VAMC 
for low back pain.  Detailed results for range of motion were 
not documented.  In light of the veteran's regular complaints 
of constant low back pain, and when resolving reasonable 
doubt in his favor, the veteran likely had similar functional 
loss since the award of service connection, April 29, 1999.  
See 38 C.F.R. §§ 3.102, 4.3.

Significantly, as noted above, the revised orthopedic 
criteria may only be considered from September 26, 2003, 
which is the effective date of the provisions.  However, 
under the previous criteria, a 20 percent rating is also 
warranted.  Extension of the lumbar spine was limited to 20 
degrees during the December 2003 examination.  According to 
the August 2006 examination, left and right lateral flexion 
was to 25 degrees and left and right rotation was to 20 
degrees.  Therefore, limitation of motion of the lumbar spine 
has been evidenced in all planes.  This type of limitation 
amounts to more than just slight limitation.  Because of the 
significant limitation based on additional pain on forward 
flexion and the limitation of extension, lateral flexion, and 
rotation, the veteran's functional loss evidenced by the 
record more closely approximated moderate limitation of 
motion of the lumbar spine, or moderate disc syndrome.  See 
38 C.F.R. § 4.40, 4.45, 4.71a (Diagnostic Codes 5292, 5293); 
DeLuca, 8 Vet. App. at 204-7.  As a result, from April 29, 
1999 to September 26, 2003, a 20 percent rating is warranted 
under the former provisions for evaluating the lumbar spine.  
(As noted above, the 20 percent rating under the new criteria 
was warranted from the effective date of the criteria-
September 26, 2003.)

Even though a 20 percent rating is warranted for orthopedic 
manifestations of DDD of the lumbar spine from April 29, 1999 
to August 16, 2007, an even higher rating is not warranted 
for any time period since the award of service connection.  
The evidence, including VA treatment records and 
examinations, and SSA records, does not show that the 
veteran's lumbar spine disability resulted in forward flexion 
to 30 degrees or less or that severe limitation of motion was 
approximated.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243); 
38 C.F.R. § 4.71a (Diagnostic Code 5292).  The veteran has 
retained over half of the normal range of motion.  Moreover, 
functional loss due to other factors is already considered in 
the 20 percent evaluation.  Furthermore, the August 2006 
examiner reported that the veteran does not have ankylosis of 
the lumbar spine.  Thus, a higher rating is not warranted for 
that symptom.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243); 
38 C.F.R. § 4.71a (Diagnostic Code 5289) (2003).  In sum, an 
initial evaluation in excess of 20 percent is not warranted 
based on objective range of motion measurements.

An initial evaluation in excess of 20 percent is also not 
warranted under the former provisions concerning lumbosacral 
strain.  The veteran has not been specifically diagnosed with 
lumbosacral strain in association with his DDD of the lumbar 
spine.  While the evidence reflects pain on motion and spasm 
of the left paravertebral muscle, such symptoms are already 
contemplated in the criteria for a 10 percent and 20 percent 
rating under the former provisions for evaluating the spine.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5295).  Symptoms 
evident of severe lumbosacral strain have not been evidenced.

With respect to intervertebral disc syndrome, the evidence 
does not indicate that the veteran experienced severe or 
pronounced recurring attacks or incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.  VA treatment records are devoid of evidence of 
such symptoms.  During the August 2006 examination, the 
veteran reported that he was incapacitated three or four 
times per month.  However, there is no suggestion in the 
medical evidence that he required prescribed bed rest or 
treatment from a physician as a result of intervertebral disc 
syndrome.  In fact, the August 2006 examiner stated that 
there was no objective evidence of intervertebral disc 
syndrome.  The assignment of an initial evaluation in excess 
of 20 percent for intervertebral disc syndrome would 
therefore be inappropriate under any of the three versions of 
rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5243) (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As 
for the former criteria for rating disc syndrome, severe 
disability with recurring attacks and only intermittent 
relief was not shown in the record.  Despite the veteran's 
report of incapacitating episodes, he appears to have had 
regular periods of relief, which is more akin to the criteria 
for moderate disability under Diagnostic Code 5293 (2002).  

Concerning neurological elements of the veteran's lumbar 
spine disability, the veteran regularly sought treatment at 
the East Orange VAMC for radiating low back pain.  He 
reported that he had pain and numbness that went from his 
back down his left leg.  The August 2006 VA examiner reported 
that the veteran's motor and sensory function of the lower 
extremities was within normal limits.  Nevertheless, VA 
treatment records reflect low back pain radiating to the left 
leg with involvement of the sciatic nerve.  The veteran has 
also been diagnosed with lumbosacral radiculopathy.  Given 
the findings in the VA treatment records, the veteran's 
statements regarding left leg pain and numbness, and when 
resolving reasonable doubt in his favor, the Board finds that 
a separate rating is warranted for the radicular symptoms of 
the left side related to service-connected lumbar spine 
disability.  See 38 C.F.R. § 3.102.  Because neurological 
symptoms are already contemplated under Diagnostic Code 5293 
(2002) of the previous criteria, a separate rating is only 
assignable from September 23, 2002.  This is so, because that 
is the effective date for the first revisions of the criteria 
for evaluating intervertebral disc syndrome, which allowed 
for separate orthopedic and neurological ratings.

The veteran's radicular symptoms have equated to no worse 
than mild incomplete paralysis of the sciatic nerve.  
Accordingly, a 10 percent rating is warranted under the 
applicable diagnostic code.  38 C.F.R. § 4.124a (Diagnostic 
Code 8520) (2007).  A rating higher than 10 percent is not 
warranted given the lack of any significant clinical findings 
which demonstrate a greater level of disability.  In other 
words, there is no suggestion that nerve involvement results 
in any problem other than mild impairment.  (His problem has 
been wholly sensory.)  Indeed, the August 2006 examination 
revealed no neurologic deficit, strongly suggesting that the 
impairment has been no more than mildly disabling.  See 
38 C.F.R. § 4.124a (Diagnostic Code 8520).

Residuals of a Left Leg Injury

The veteran's service-connected residuals of a left leg 
injury have been evaluated as 10 percent disabling under 
Diagnostic Code 5318 for injury to Muscle Group XVIII.  
Disability under this diagnostic code is evaluated as:  
slight (zero percent), moderate (10 percent), moderately 
severe (20 percent), or severe (30 percent).  38 C.F.R. 
§ 4.73 (Diagnostic Code 5318) (2007).

Muscle Group XVIII consists of the pelvic girdle group three.  
Those muscles are the pyriformis, gemellus (superior or 
inferior), obturator (external or internal), and quadratus 
femoris.  The functions of these muscles are as follows:  
outward rotation of the thigh and stabilization of the hip 
joint.  Id.

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2007).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).

Evaluating a muscle injury requires an analysis of the extent 
of the initial injury in addition to the current level of 
disability.  The veteran's service medical records document 
that the veteran was involved in a jeep accident on 
approximately March 8, 1967.  Two medical entries, dated 
later that month, reflect a diagnosis of hematoma of the left 
thigh secondary to trauma.  The veteran was put on temporary 
restriction and returned to duty.  No other service medical 
records reference this in-service injury.

A review of the medical records associated with the claims 
file during the pendency of the claim reveals that the 
veteran has undergone regular treatment for left thigh pain 
and numbness at the East Orange VAMC.  He was afforded a VA 
examination in August 1998.  The veteran complained of pain 
and numbness at that time.  The examiner reported that the 
veteran's motor function and strength were normal.  Sensory 
examination showed decreased sensation with numbness, worse 
below the knee.  The examiner diagnosed the veteran with 
status-post muscle injury to the left leg and sensory and 
motor polyneuropathy secondary to diabetes.  An associated 
EMG nerve study in September 1998 was normal.

In May 2002, subsequent to the Board's remand, the veteran 
underwent further VA examination.  The examiner noted a 
history of an in-service jeep accident.  The injury was 
described as a contusion and crush injury to the left thigh.  
The veteran had symptoms of aching pain in the left thigh.  
He stated that the pain impeded his ability to walk, climb, 
and bend.  The veteran denied any problems with the left hip.  
On examination, there was no tenderness to palpation, 
swelling, or asymmetry.  Range of motion testing was normal 
for the left hip.  The examiner stated that the veteran had 
normal strength and sensation of the lower extremity with no 
deficit to the hamstring or quadriceps.  X-rays were 
consistent with left knee Pelligrini-Stieda.  Otherwise, the 
left femur was unremarkable.  The examiner provided a 
diagnosis of pain secondary to soft tissue injury to the left 
thigh.

The veteran was afforded another VA examination in connection 
with the claim in December 2003.  Despite the veteran's 
complaints of pain, he had full range of motion of the left 
leg.  The examiner reported that there was no effusion or 
tenderness of the left knee and no muscle atrophy.  During 
this examination, there was tenderness to palpation over the 
left thigh.  The veteran's gait and strength were normal.  He 
had impaired sensation.  He was diagnosed with chronic left 
thigh pain secondary to crush injury.  

In August 2006, the veteran underwent further VA examination.  
The veteran again had complaints of left thigh pain.  The 
examiner stated that there was no muscle injury that could be 
detected.  There was no herniation, weakness, or atrophy of 
the left thigh.  Motor and sensory function of the lower 
extremities was within normal limits.  An x-ray report of the 
left femur showed no pathology.  The examiner concluded that 
there was no pathology on which to render a diagnosis.

In consideration of the evidence, including both the 
objective findings and the history and type of injury, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted at any point during the claim period.  See 
38 C.F.R. § 4.73 (Diagnostic Code 5318).  The service medical 
records indicate that the original injury was no more than a 
slight muscle injury.  The hematoma of the left thigh was not 
infected; nor did it require debridement.  The treatment 
appeared to be brief and the veteran returned to duty.  No 
cardinal signs and symptoms of muscle injury were noted in 
the service medical records.  Significantly, there was no 
evidence of a through-and-through or penetrating wound, which 
is contemplated in the criteria for a moderately severe or 
severe type of injury.  

During the pendency of the claim, the medical evidence has 
shown little to no objective impairment concerning the muscle 
injury.  The VA examiners reported no symptomatology akin to 
a moderately severe or severe muscle injury.  There were no 
indications of an entrance or exit scar, loss of power, 
atrophy, bone involvement, or any asymmetry in impairment 
compared to the right side.  Additionally, other signs of 
severe muscle disability of Muscle Group XVIII, as described 
in 38 C.F.R. § 4.56(d)(4), were not demonstrated by the 
evidence.  VA treatment records and SSA records referenced 
the veteran's complaints of pain, but did not contain 
evidence of further impairment.  Without historical or 
objective evidence of a moderately severe or severe muscle 
injury of the left leg, an evaluation in excess of 10 percent 
under Diagnostic Code 5318 is not warranted.  38 C.F.R. 
§ 4.73.

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the left leg 
injury.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 10 percent rating under 
Diagnostic Code 5318.  See 38 C.F.R. § 4.25 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2007).

With respect to motion, Muscle Group XVIII primarily affects 
the function of the hip concerning rotation.  See 38 C.F.R. 
§ 4.73 (Diagnostic Code 5318).  The VA examinations have 
reflected only full range of motion of the left hip without 
objective impairment.  Outward rotation of the hip must be 
limited to no more than 15 degrees in order to assign a 10 
percent.  38 C.F.R. § 4.71a (Diagnostic Code 5253) (2007).  
Because the veteran's left leg injury has not resulted in 
limitation of motion of the left hip, a separate rating is 
not warranted in this regard.

Regarding associated neurological symptoms, the veteran has 
been awarded a separate 10 percent rating for left lumbar 
radiculopathy, which is discussed in the context of the 
lumbar spine appeal.  To the extent the veteran has further 
neuropathy of the left lower extremity, it is clear that it 
is not the result of his left leg injury.  The August 1998 
examiner stated that related symptomatology was secondary to 
diabetes.  This opinion is supported by the VA treatment 
records, which reflect a consistent diagnosis of diabetic 
neuropathy.  

Lastly, the veteran does not have any scarring as a result of 
the muscle injury.  The injury was a contusion and did not 
involve penetration of the skin and muscle by a missile.  
Thus, a separate rating is not warranted for a scar.

Scars on the Dorsum of the Right Hand

The veteran's service-connected scars on the dorsum of the 
right hand have been evaluated as noncompensably (zero 
percent) disabling under Diagnostic Code 7805.  That 
diagnostic code provides that scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2007).

There are also other potentially applicable diagnostic codes 
pertaining to scars that are not on the head, face, or neck.  
Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  A note, following the 
criteria, defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic 
Code 7803, a maximum 10 percent rating is warranted for 
unstable superficial scars.  A note, following the criteria, 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  
38 C.F.R. § 4.118 (2007).

The Board notes that, during the pendency of the claim, and 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49590-99 (July 31, 2002).  VA must 
consider the veteran's increased rating claim involving scars 
under each set of criteria.  See e.g., Wanner, 17 Vet. App. 
at 15-16.  (In a November 2005 SOC, the RO considered the 
veteran's claim in light of the former and revised rating 
criteria.)

Under the former criteria, scars not involving the head, 
face, or neck, or involving burns, were evaluated under 
Diagnostic Codes 7803-7805.  Diagnostic Code 7803 allowed for 
a 10 percent rating for a superficial, poorly nourished scar, 
with repeated ulceration.  Diagnostic Code 7804 provided for 
a 10 percent rating for a superficial scar, which was tender 
and painful on objective demonstration.  Identical to the 
revised criteria, under Diagnostic Code 7805, scars were to 
be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002).

VA and SSA records are negative for treatment records 
concerning scars of the right hand.  In July 2004, the 
veteran underwent VA examination in connection with the 
claim.  The examiner noted a history of a wire and glass 
laceration injury to the thumb, index finger, middle finger, 
and hand, with a residual scar.  The veteran had complaints 
of a weak grip.  On examination, the veteran was found to be 
right-handed.  Range of motion of the joints of the fingers 
was normal and the function of the right hand was intact.  
There was no ankylosis.  Repetitive motion showed no increase 
in pain, weakness, fatigue, or lack of endurance.  The 
examiner diagnosed the veteran with glass lacerations of the 
right hand, normal scars, and no abnormality seen in the 
right hand.

In August 2006, the veteran was afforded another VA 
examination.  He complained of pain in the hand.  The 
examiner reported that if there were any scars on the right 
hand, they were not discernible.  Range of motion of the 
right wrist and digits was normal.  The examiner stated that 
the veteran's motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive use.  Hand strength was normal and the veteran 
could manipulate the fingers and thumb normally.  The 
examiner stated that he was unable to make a diagnosis 
because there was no pathology to render a diagnosis.

Based on the VA examinations, a compensable rating is not 
warranted for scars on the right hand, under the previous or 
revised diagnostic codes, at any point during the claim 
period.  The evidence does not suggest that the veteran has 
any limitation of motion or limitation of function of the 
right wrist, hand, or digits, as a result of service-
connected scars or otherwise.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7805) (2007); 38 C.F.R. § 4.118 (Diagnostic 
Code 7805) (2002).  With respect to scars, it is clear that 
there is no impairment.  The scars were shown to be normal 
during the July 2004 examination and indiscernible during the 
August 2006 examination.  As a result, a compensable rating 
for a poorly nourished scar or a scar that is tender and 
painful on objective demonstration is not warranted under the 
former criteria.  See 38 C.F.R. § 4.118 (Diagnostic 
Codes 7803, 7804) (2002).  Additionally, a compensable rating 
is not warranted for a deep scar, a scar that covers a large 
area, an unstable scar, or a painful scar on examination 
under the revised criteria.  See 38 C.F.R. § 4.118 
(Diagnostic Codes 7801, 7802, 7803, 7804) (2007).  
Consequently, the claim for an increased rating must be 
denied.

Residuals of a Left Eye Injury

The veteran's service-connected residuals of a left eye 
injury have been evaluated as 10 percent disabling under 
Diagnostic Code 6009 for an unhealed injury of the eye.  
Under that diagnostic code, the disability of the eye is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a (Diagnostic Code 6009) (2007).

The RO has also rated the left eye for ptosis.  The 
regulations provide that unilateral or bilateral ptosis is 
rated as equivalent to 5/200 vision when the pupil is wholly 
obscured by the drooping eyelid.  Ptosis is rated as 
equivalent to 20/100 vision when the pupil is one-half or 
more obscured.  When there is less interference with vision, 
the disability is to be rated based upon disfigurement.  
38 C.F.R. § 4.84a (Diagnostic Code 6019).

A review of the record indicates that, when the veteran was 
originally granted service connection for left eye injury 
residuals, mild ptosis was the residual on which the 10 
percent rating was based.  The current evidence associated 
with the record during the pendency of the claim reflects a 
continuing diagnosis of left eye ptosis or blepharoptosis.  
In September 2002, the veteran was afforded a VA examination 
in connection with the claim.  The examiner diagnosed the 
veteran with left eye ptosis.  The veteran had corrected 
vision to 20/30 in the left eye and full visual fields.  
There was no pupil defect, the cornea was clear, and the 
maculae and vessels were normal.  Retinopathy was not found.  
The veteran had full extra-ocular muscle movement.  The 
examiner noted that the veteran had bilateral nuclear 
sclerosis and left eye lattice degeneration, but he did not 
relate those symptoms to the veteran's in-service left eye 
injury.  

In July 2006, the veteran underwent further VA examination.  
He complained of blurry vision.  The examiner diagnosed the 
veteran with refractive error and age-related cataracts.  He 
did not note ptosis in the examination report.  On 
examination, the veteran had corrected vision to 20/25 far 
and 20/20 near.  Visual fields were within normal limits.  
The examiner found no defect with respect to the pupils, 
extra-ocular muscles, disks, maculae, retinas, corneas, 
anterior chambers, cilia, or lids.  

In light of the examination results, an evaluation in excess 
of 10 percent is not warranted for the left eye disability 
during any point of the claim period.  It is clear that the 
eye injury does not remain unhealed.  While there is evidence 
of ptosis, there is no resulting impairment to visual acuity 
or visual fields, pain, rest-requirements, or episodic 
incapacity.  Even a compensable rating for impaired vision is 
not warranted unless corrected visual acuity is shown to be 
worse than 20/40, which is not shown in the veteran's case.  
Moreover, any active pathology due to ptosis is already 
contemplated by the 10 percent rating that is currently 
assigned.  See 38 C.F.R. § 4.84a (Diagnostic Code 6009).

With respect to ptosis specifically, there is no indication 
that the left pupil is one-half or wholly obscured by the 
lid.  In fact, the July 2006 examiner stated that there was 
no defect to the lid, suggesting the ptosis is still no more 
than, at most, mild in severity.  Furthermore, the 
examination reports did not suggest that the veteran 
experiences disfigurement of the face as a residual of the 
left eye injury.  See 38 C.F.R. § 4.84a (Diagnostic 
Code 6019).

VA and SSA records also do not provide a basis for assigning 
a higher rating than 10 percent for residuals of a left eye 
injury.  The records consistently show between 20/20 and 
20/30 corrected vision of the left eye.  While ptosis is 
noted in the records, there is no indication that it resulted 
in impairment greater than that contemplated by the current 
10 percent rating.  Therefore, a higher rating is not 
warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's lumbar spine, left leg, right 
hand, or left eye disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, there is no 
evidence showing that any of the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claims for higher ratings for his service-
connected DDD of the lumbar spine, residuals of a left leg 
injury, scars on the dorsum of the right hand, and residuals 
of a left eye injury.  The Board finds the objective medical 
evidence to be more probative compared to the veteran's 
subjective complaints regarding associated symptoms.  While 
the Board does not doubt the sincerity of the veteran's 
belief that his disabilities are more severely disabling than 
they are rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for DDD of the lumbar 
spine is granted, from April 29, 1999 to August 17, 2006, to 
the extent described above (20 percent).  Additionally, a 
separate 10 percent rating is granted for incomplete 
paralysis of the sciatic nerve from September 23, 2002.  In 
reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  However, as the preponderance of the 
evidence is against the veteran's other rating claims, that 
doctrine is not applicable in those instances.


ORDER

A 20 percent rating is granted for degenerative disc disease 
of the lumbar spine from April 29, 1999 to August 17, 2006, 
subject to the laws and regulations governing the award of 
monetary awards.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine since August 17, 2006, is denied.

A 10 percent rating from September 23, 2002, separate from 
the 20 percent rating for lumbar disc disease, is granted for 
neurologic symptoms of disc disease that equate to incomplete 
paralysis of the sciatic nerve of the left lower extremity, 
subject to the pertinent legal authority governing the award 
of monetary benefits.

An increased rating for residuals of a left leg injury is 
denied.

A compensable rating for scars on the dorsum of the right 
hand is denied.

An increased rating for residuals of a left eye injury is 
denied.


REMAND

The Board finds that further development is necessary 
concerning the claim of service connection for PTSD.  
Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007).

A review of the current medical evidence reveals that the 
veteran has been diagnosed with PTSD on two occasions by a VA 
examiner.  In a December 2003 examination report, the 
examiner reported that the veteran had PTSD.  The examiner 
listed the stressors as facing racism and discrimination 
during military service, being beat up by fellow servicemen, 
and witnessing one serviceman stab another one.  In 
June 2004, the same examiner provided a diagnosis of PTSD.  
In that report, the stressors were listed as being in action 
in Germany and France, witnessing wounded soldiers, and 
witnessing people being run over by tanks.  The Board notes 
that the veteran has also suggested that his in-service 
injuries that resulted in his service-connected disabilities 
were stressors.

Other post-service records reveal that the veteran regularly 
sought psychiatric treatment at the East Orange VAMC.  He did 
not carry a PTSD diagnosis.  The veteran has been variously 
diagnosed with major depressive disorder and adjustment 
disorder.  The records indicate that the veteran regularly 
experienced work-related anxiety and stress.

The veteran's service medical and personnel records do not 
provide corroborating information with regard to the alleged 
in-service stressors other than for a possible personal 
assault.  An August 1967 entry indicates that the veteran's 
left eye injury was the result of an altercation in Munich, 
Germany on August 12, 1967.  Otherwise, the records do not 
corroborate the veteran's alleged stressors of 
discrimination, witnessing one serviceman stab another one, 
witnessing wounded soldiers, or witnessing people being run 
over by tanks.  Significantly, there is no indication that 
the veteran engaged in combat in France, Germany, or 
elsewhere during military service.

In light of this evidence, a remand is necessary in order to 
allow the veteran an opportunity to provide more detailed 
information regarding his alleged in-service stressors.  
Additionally, a VA examination should be scheduled for the 
purposes of determining whether any verified in-service 
stressor is sufficient to support a diagnosis of PTSD.  Such 
examination must include psychological testing.  An 
examination is also important in order to clarify the varying 
past psychiatric disorder diagnoses.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a notice letter to the veteran 
allowing him another opportunity to 
provide more information that comes to 
mind regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  He should be asked to 
provide, to the best of his ability, any 
additional information, including 
detailed descriptions of stressful 
events, identifying and describing 
specific events, including all dates, 
places, and names.  He should be invited 
to submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In connection 
with any stressor involving personal 
assault, the veteran should be told that 
corroborating evidence may include 
evidence from sources other than his 
service records or evidence of behavior 
changes.  Afford him a reasonable 
opportunity to submit this type of 
evidence and/or to advise VA of potential 
sources of such evidence.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting the United States Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency.  If 
a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

3.  Schedule the veteran for a 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.

The examiner should review the test 
results, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  The examiner should note 
any evidence, including behavioral 
changes, that supports the assertion that 
a personal assault occurred.  Post-
service work-related stress should also 
be addressed.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the PTSD claim.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


